                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE EASTERN DISTRICT OF TEXAS
                                        LUFKIN DIVISION

    MOTIVA PATENTS, LLC,                              §
                                                      §
                      Plaintiff,                      §
                                                      §
    v.                                                §
                                                      §
    SONY CORPORATION                                  §   CIVIL ACTION NO. 9:18-CV-00180-JRG-
                                                      §   KFG
                                                      §   (Lead Case)
                                                      §
    HTC CORPORATION,                                  §   CIVIL ACTION NO. 9:18-CV-00179-JRG-
                                                      §   KFG
                      Defendants.                     §   (Member Case)

                                   MEMORANDUM OPINION AND ORDER

              Before the Court is the Motion to Dismiss Plaintiff’s Original Complaint Under Rule

12(b)(6) (“the Motion to Dismiss”) filed by Defendant HTC Corporation (“HTC”). (Dkt. No. 18).

In the Motion to Dismiss, HTC argues that Plaintiff Motiva Patents, LLC (“Motiva”) has failed to

plead, with adequate specificity, a claim for indirect infringement and willful infringement. Having

considered the Motion to Dismiss, and for the reasons set forth herein, the Court finds the Motion

should be and hereby is DENIED.

         I.      Factual and Procedural Background

              Motiva alleges that HTC directly, indirectly, and willfully infringes various claims of

United States Patent Nos. 7,292,151 (“the ’151 patent”), 7,952,483 (“the ’483 patent”), 8,159,354

(“the ’354 patent”), 8,427,325 (“the ’325 patent”), or 9,427,659 (“the ’659 patent”) (collectively,

the “Asserted Patents”). (Case No. 9:18-cv-179, Dkt. No. 1 at 16 ¶ 68) [hereinafter “Complaint”].1



1
  The operative Complaint and the Motion to Dismiss were filed in Case. No. 9:18-cv-179-JRG-
KFG (“the HTC Case”). Subsequent to the filing of the Motion to Dismiss, the Court consolidated
the HTC Case into Lead Case No. 9:18-cv-180-JRG-KFG (“the Sony Case”). (See Dkt. No. 20)
The Complaint alleges that Asserted Patents are broadly directed towards “systems, including

video game systems, for tracking a user’s movement, position, and/or orientation.” (Id. at 2 ¶ 7).

       Specifically, the [patented] systems include one or more hand-held transponders
       that are in communication with a processing system, such as a computer. Using
       sensors located on the transponder, such as gyroscopes and accelerometers, along
       with external sensors, the transponder’s movement, position, and orientation are
       tracked and portrayed on a digital display. The transponder can also include buttons
       or other input mechanisms that enable the user to manipulate virtual objects in 3D.

(Id.) Motiva alleges that various HTC products both directly and indirectly infringe the Asserted

Patents. In addition to a general allegation that HTC sells infringing products, Motiva identifies a

number of products that are specifically alleged to infringe the Asserted Patents, including HTC’s

“Vive, Vive Pro, and Vive BE Virtual Reality System (including, for example, the Controller(s),

‘Lighthouse’ Base Stations, Wireless Adapter, and/or Tracker(s) with accompanying peripherals)

(‘Accused Vive Products’).” (Id. at 3 ¶ 10). Motiva’s Complaint includes a short and plain

statement explaining how the Accused Vive Products infringe the Asserted Patents. The Complaint

specifically identifies the hardware involved in the Accused Vive Products that is accused of

infringement. The Complaint recites:

       64. The accused products include a first hand-held game controller comprised of
       an accelerometer, a transmitter that sends wireless signals to the remote processing
       system, a receiver that receives wireless signals from the remote processing
       system, a user input device on the exterior of the first hand-held game controller,
       an output device, a data storage memory, and a processing system in
       communication with the accelerometer, transmitter, receiver, user input device,
       output device, and data storage memory.




(consolidating cases). The remaining briefing on the Motion to Dismiss—including Motiva’s
response (Dkt. No. 27), HTC’s Reply (Dkt. No. 28), and Motiva’s Surreply (Dkt. No. 29)—was
filed in the Sony Case pursuant to its designation as Lead Case. Accordingly, unless otherwise
expressly specified, docket numbers refer to the docket in the Sony Case. Where the Court is
referencing the Motion to Dismiss or operative Complaint, the Court will indicate the HTC Case
number in addition to the docket number.


                                                 2
(Id. at 15 ¶ 64) (emphasis added). The Complaint also includes a description of the software

processing system embodied in the Accused Vive Products, as well as the tasks performed

by that software which are alleged to infringe. The Complaint recites:

        65. The accused products include a processing system programmed with one or
        more software routines executing on the processing system to: 1) receive input
        relating to motion of the first hand-held game controller and provide data to the
        output device for outputting feedback based on the motion of the first hand-held
        game controller; 2) receive user input data from the user input device and, and in
        response to the user input data, output control data for communication to the
        remote processing system; 3) output data for communication to the remote
        processing system for controlling motion of a first virtual object displayed in a
        computer generated virtual environment displayed on a remote display and where
        the motion of the first virtual object is in proportion with the motion of the first
        hand-held game controller.

(Id. at 15 ¶ 65) (emphasis added). The Complaint further offers illustrative photographs of the

Accused Vive Products to demonstrate how the accused features interact:




(Id. at 14).

        Motiva includes a separate section addressed to its “allegations regarding indirect

infringement.” (Id. at 16). Motiva alleges indirect infringement under a theory of induced

infringement and a theory of contributory infringement. (Id. at 16 ¶ 68; id. at 17 ¶ 70). For both



                                                 3
theories of indirect infringement, the Complaint alleges pre-suit knowledge and post-suit

knowledge of the Asserted Patents. Motiva relies on an allegation of willful blindness to

demonstrate that HTC’s knowledge of the Asserted Patents. The Complaint alleges that:

        Defendant has a policy or practice of not reviewing the patents of others
        (including instructing its employees to not review the patents of others), and thus
        has been willfully blind of Motiva’s patent rights.

(Id. at 18 ¶ 72) (emphasis added). In addition, specific to post-suit knowledge, the Complaint

alleges that HTC “has knowledge of the Asserted Patents at least as of the date when it was notified

of the filing of this action.” (Id. at 18 ¶ 71).

        With respect to its theory of induced infringement, Motiva alleges that HTC took specific,

affirmative, and intentional steps to induce infringement. The Complaint recites:

        Defendant took active steps, directly and/or through contractual relationships
        with others, with the specific intent to cause them to use the accused products in a
        manner that infringes one or more claims of the patents-in-suit, including, for
        example, Claim 28 of the ‘151 Patent, Claim 44 of the ‘483 Patent, Claim 32 of the
        ‘354 Patent, Claim 1 of the ‘325 Patent, and Claim 45 of the ‘659 Patent. Such
        steps by Defendant included, among other things, advising or directing customers
        and end-users to use the accused products in an infringing manner; advertising
        and promoting the use of the accused products in an infringing manner; and/or
        distributing instructions that guide users to use the accused products in an
        infringing manner. Defendant is performing these steps, which constitute induced
        infringement with the knowledge of the Asserted Patents and with the knowledge
        that the induced acts constitute infringement. Defendant is aware that the normal
        and customary use of the accused products by Defendant’s customers would
        infringe the Asserted Patent. Defendant’s inducement is ongoing.

(Id. at 16 ¶ 68) (emphasis added); (see also id. at 16–17 ¶ 69).




                                                   4
       Further, with respect to its theory of contributory infringement, Motiva alleges that HTC’s

products contain a software processing system specifically designed in a manner that has no

substantial noninfringing uses. The Complaint alleges:

       Defendant has also indirectly infringed by contributing to the infringement of the
       Asserted Patents. Defendant has contributed to the direct infringement of the
       Asserted Patents by the end-user of the accused products. The accused products
       have special features that are specially designed to be used in an infringing way
       and that have no substantial uses other than ones that infringe the Asserted
       Patents, including, for example, Claim 28 of the ‘151 Patent, Claim 44 of the ‘483
       Patent, Claim 32 of the ‘354 Patent, Claim 1 of the ‘325 Patent, and Claim 45 of
       the ‘659 Patent. The special features include, for example, a processing system
       that receives wireless signals from a remote communication device and
       determines movement information for the remote communication device that is
       used in a manner that infringes the Asserted Patents. The special features
       constitute a material part of the invention of one or more of the claims of the
       Asserted Patents and are not staple articles of commerce suitable for substantial
       non-infringing use. Defendant’s contributory infringement is ongoing.

(Id. at 17–18 ¶ 70) (emphasis added). Finally, Motiva alleges that HTC’s infringement is willful.

Motiva alleges that HTC’s “direct and indirect infringement of the Asserted Patents is, has been,

and continues to be willful, intentional, deliberate, and/or in conscious disregard of Motiva’s rights

under the patent.” (Id. at 18 ¶ 74).

       On December 17, 2018, HTC brought the present Motion to Dismiss pursuant to Fed. R.

Civ. P. 12(b)(6). HTC argues that Motiva has failed to allege adequate factual support for indirect

infringement in three respects: HTC’s knowledge of the Asserted Patents; HTC’s intent to induce

infringement; and the existence of substantial noninfringing uses for HTC’s products. HTC also

claims that Motiva has failed to plead adequate factual support for willful infringement.

Accordingly, HTC asks the Court to dismiss Motiva’s “both pre- and post-suit” claims for induced,

contributory, and willful infringement. (Dkt. No. 18 at 10, 12, 13).




                                                  5
    II.      Legal Standard

          A. Motion to Dismiss

          This Court applies Fifth Circuit law to the procedural aspects of a motion to dismiss. OIP

Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1362 (Fed. Cir. 2015) (“We apply regional circuit

law to the review of motions to dismiss.”). “Federal Rule of Civil Procedure 12(b)(6) authorizes a

court to dismiss a complaint if the complaint ‘fail[s] to state a claim upon which relief can be

granted.’” Script Sec. Sols. L.L.C. v. Amazon.com, Inc., 170 F. Supp. 3d 928, 935 (E.D. Tex. 2016)

(Bryson, J.) (quoting Fed. R. Civ. P. 12(b)(6)). “The question resolved on a motion to dismiss for

a failure to state a claim is not whether the plaintiff will ultimately prevail, ‘but whether [the]

complaint was sufficient to cross the federal court’s threshold.’” Id. (quoting Skinner v. Switzer,

562 U.S. 521, 530 (2011)). “[A] plaintiff is generally required to provide ‘only a plausible “short

and plain” statement of the plaintiff’s claim . . . ’” Id. at 936 (quoting Skinner, 562 U.S. at 530;

Fed. R Civ. P. 8(a)(2)) (alteration in original). “The ‘short and plain’ statement does ‘not

countenance dismissal of a complaint for imperfect statement of the legal theory supporting the

claim asserted.’” Id. (quoting Johnson v. City of Shelby, Miss., 574 U.S. 10, 10 (2014)).

          In evaluating a motion to dismiss under Rule 12(b)(6), the Court must “accept all well-

pleaded facts in the complaint as true and view the facts in the light most favorable to the plaintiff.”

O’Daniel v. Indus. Serv. Sols., 922 F.3d 299, 304 (5th Cir. 2019). As such, courts “are not

authorized or required to determine whether the plaintiff’s plausible inference . . . is equally or

more plausible than other competing inferences . . . .” Lormand v. US Unwired, Inc., 565 F.3d 228,

267 (5th Cir. 2009) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 556 (2007)).

          After drawing every reasonable inference in favor of the plaintiff, “the court must then

decide whether those facts state a claim for relief that is plausible on its face.” Script, 170 F. Supp.




                                                   6
3d at 935 (citing Bowlby v. City of Aberdeen, Miss., 681 F.3d 215, 219 (5th Cir. 2012)). “Asking

for plausible grounds does not impose a probability requirement at the pleading stage . . . .”

Twombly, 550 U.S. at 556 (emphasis added). Nor does the plausibility standard authorize courts

“to look behind [a complaint’s] allegations and independently assess the likelihood that the

plaintiff will be able to prove them at trial.” Harold H. Huggins Realty, Inc. v. FNC, Inc., 634 F.3d

787, 803 n.44 (5th Cir. 2011)).

        Instead, the plausibility standard is met when the complaint pleads “enough fact to raise a

reasonable expectation that discovery will reveal evidence” in support of the alleged claims.

Twombly, 550 U.S. at 556; accord id. at 559 (explaining that claims should only be dismissed at

the pleading stage when there is “no ‘reasonably founded hope that the [discovery] process will

reveal relevant evidence’” (quoting Dura Pharm., Inc. v. Broudo, 544 U.S. 336, 347 (2005))); In

re Bill of Lading Transmission & Processing Sys. Patent Litig., 681 F.3d 1323, 1341 (Fed. Cir.

2012) (“As the Supreme Court has explained, the plausibility requirement is not akin to a

‘probability requirement at the pleading stage; it simply calls for enough fact[s] to raise a

reasonable expectation that discovery will reveal’ that the defendant is liable for the misconduct

alleged.” (quoting Twombly, 550 U.S. at 556)). Thus, particularly where the relevant information

is beyond the access of the plaintiff, courts should generally permit discovery to proceed unless

the complaint recites no more than sheer speculation about the plaintiff’s entitlement to relief. See

Wooten v. McDonald Transit Assocs., Inc., 788 F.3d 490, 498 (5th Cir. 2015) (“The factual

allegations in the complaint need only ‘be enough to raise a right to relief above the speculative

level, on the assumption that all the allegations in the complaint are true (even if doubtful in fact).’”

(quoting Twombly, 550 U.S. at 555)); Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009) (“Determining




                                                   7
whether a complaint states a plausible claim for relief will . . . be a context-specific task that

requires the reviewing court to draw on its judicial experience and common sense.”).

       In evaluating a motion to dismiss, the Court may review only “the complaint, any

documents attached to the complaint, and any documents attached to the motion to dismiss that

are central to the claim and referenced by the complaint.” PPS Data, LLC v. Jack Henry & Assocs.,

Inc., Case No. 2:18-cv-7-JRG, Dkt. No. 156, at 19 (E.D. Tex. Sept. 6, 2019) (quoting Ironshore

Europe DAC v. Schiff Hardin, L.L.P., 912 F.3d 759, 763 (5th Cir. 2019)).

       With these principles in mind, the Court turns to the question of whether Motiva has

adequately stated a claim for induced, contributory, and willful infringement.

       B. Indirect Infringement

   1. Induced Infringement

       “Whoever actively induces infringement of a patent shall be liable as an infringer.” 35

U.S.C. § 271(b). “[I]nducement can be found where there is [e]vidence of active steps taken to

encourage direct infringement.” Barry v. Medtronic, Inc., 914 F.3d 1310, 1334 (Fed. Cir. 2019)

(quoting Vanda Pharm. Inc. v. W.-Ward Pharm. Int’l Ltd., 887 F.3d 1117, 1129) (alterations in

original). These “active steps” include “advertising an infringing use,” “instructing how to engage

in an infringing use,” and assisting in performing an infringing use. Id. at 1334 (identifying the

defendant’s employees, who provided technical support for customers performing the infringing

acts, as evidence supporting induced infringement); see also Tinnus Enters., LLC v. Telebrands

Corp., 846 F.3d 1190, 1204 (Fed. Cir. 2017) (identifying “instruction manuals” that taught an

infringing uses to demonstrate both the defendant’s intent to induce infringement and as

circumstantial evidence that the defendant’s customers were actually induced to directly infringe);

Golden Blount, Inc. v. Robert H. Peterson Co., 438 F.3d 1354, 1362–63 (Fed. Cir. 2006)




                                                8
(“instruction sheets” provided by the defendant); Moleculon Research Corp. v. CBS, Inc., 793 F.2d

1261, 1272 (Fed. Cir. 1986) (same); accord Robert A. Matthews, Jr. 2 Matthews Annotated Patent

Digest § 10:62 (2019) (“Evidence that a defendant provide advertisements, marketing, materials

and efforts, or otherwise promoted using a product in an infringing manner can support a finding

of inducing infringement.”). “Common sense indicates that advertising that your product can be

used in conjunction with [an infringing system] . . . gives rise to a reasonable inference that you

intend to induce your customers to accomplish these benefits through utilization of the patented

method.” In re Bill of Lading, 681 F.3d 1323, 1341–42 (Fed. Cir. 2012).

       Inducement also has a knowledge requirement. Specifically, “[i]nduced infringement

requires that the defendant knew about the patent and that the induced acts would amount to patent

infringement.” Commil USA, LLC v. Cisco Sys., Inc., 135 S. Ct. 1920, 1926 (2015); see

also Global-Tech Appliances, Inc. v. SEB S.A., 563 U.S. 754, 766 (2011).

       The Supreme Court has repeatedly confirmed that willful blindness may supply the

requisite knowledge for induced infringement. Warsaw Orthopedic, Inc. v. NuVasive, Inc., 824

F.3d 1344, 1347 (Fed. Cir. 2016) (“Commil, in reaffirming Global–Tech, also necessarily

reaffirmed that willful blindness can satisfy the knowledge requirement for active inducement

under § 271(b) (and for contributory infringement under § 271(c)), even in the absence of actual

knowledge.”) (citing Global-Tech, 563 U.S. at 768; Commil, 135 S. Ct. at 1926); see also Global-

Tech, 563 U.S. at 770 (affirming finding of induced infringement where a defendant “willfully

blinded itself to the infringing nature of the sales it encouraged” its customers “to make”); accord

Vanda Pharm. Inc. v. W.-Ward Pharm. Int’l Ltd., 887 F.3d 1117, 1129 (Fed. Cir. 2018)

(“Circumstantial evidence can support a finding of specific intent to induce infringement.”).




                                                 9
       The Supreme Court explained that “[t]he traditional rationale” for treating willful blindness

as a form of knowledge “is that defendants who behave in this manner are just as culpable as those

who have actual knowledge.” Global-Tech, 563 U.S. at 766. Additionally, the doctrine of willful

blindness recognizes that “persons who know enough to blind themselves to direct proof of critical

facts in effect have actual knowledge of those facts.” Id. After reviewing “the long history of

willful blindness and its wide acceptance in the Federal Judiciary,” the Court explained that willful

blindness, in the context of induced infringement, has two elements: “(1) the defendant must

subjectively believe that there is a high probability that a fact exists and (2) the defendant must

take deliberate actions to avoid learning of that fact.” Id. at 768. Accordingly, conduct that qualifies

as willfully blind to the existence and potential infringement of the asserted patents is sufficient to

satisfy the knowledge requirement for induced infringement. See id.

   2. Contributory Infringement

       Contributory infringement occurs if a party sells or offers to sell, a material or
       apparatus for use in practicing a patented process, and that “material or apparatus”
       is material to practicing the invention, has no substantial non-infringing uses, and
       is known by the party “to be especially made or especially adapted for use in
       an infringement of such patent.” To state a claim for contributory infringement,
       therefore, a plaintiff must, among other things, plead facts that allow an inference
       that the components sold or offered for sale have no substantial non-
       infringing uses.

In re Bill of Lading, 681 F.3d at 1337 (citations omitted) (citing 35 U.S.C. § 271(c)); Cross Med.

Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1312 (Fed. Cir. 2005); Golden

Blount, 365 F.3d at 1061).

       Contributory infringement may be shown by demonstrating that an entire accused product

has no substantial noninfringing uses. Id. at 1337. It may also be shown by demonstrating that a

specific component of that accused produced has no substantial noninfringing uses. Id.




                                                  10
Specifically, the Federal Circuit has explained that a specific component may give rise to

contributory infringement even when the entire product has substantial noninfringing uses.

       It thus follows that [a defendant] should not be permitted to escape liability as
       a contributory infringer merely by embedding that [infringing component] in a
       larger product with some additional, separable feature before importing and selling
       it. If we were to hold otherwise, then so long as the resulting product, as a whole,
       has a substantial non-infringing use based solely on the additional
       feature, no contributory liability would exist despite the presence of a component
       that, if sold alone, plainly would incur liability.

Id.

       Software may constitute the relevant component for purposes of contributory infringement.

When interpreting the term “component” in context of § 271(f), the Supreme Court held that

software—understood as code embodied in a computer-readable medium—qualified as an

infringing “component” of a patented invention. Microsoft Corp. v. AT & T Corp., 550 U.S. 437,

447–48 (2007). Consistent with that statutory interpretation, the Federal Circuit has recognized

software as a “component” that may give rise to contributory infringement under § 271(c). Lucent

Techs., Inc. v. Gateway, Inc., 580 F.3d 1301, 1320 (Fed. Cir. 2009) (finding contributory

infringement based on a software tool that was embodied in a computer-readable medium even

though neither the medium nor the entire software package were alleged to contributorily infringe).

       In addition, contributory infringement also requires the defendant to have had knowledge

that the product or component it sells is “especially made or especially adapted for use in

an infringement” of an asserted patent. Lucent Techs., 580 F.3d at 1320. As with induced

infringement, willful blindness may satisfy the knowledge requirements for contributory

infringement. Though Global-Tech addressed willful blindness in the context of induced

infringement under § 271(b), the Federal Circuit has confirmed that the holding in Global-Tech

also applies to “contributory infringement under § 271(c).” Warsaw Orthopedic, 824 F.3d at 1347.




                                                11
Accordingly, a well-pleaded allegation of willful blindness is sufficient to adequately allege the

knowledge requirements for contributory infringement.

          The requisite knowledge may also be circumstantially inferred from the fact that the

accused product or component has no substantial noninfringing uses. In applying the Supreme

Court’s description of a “substantial noninfringing use” in Metro–Goldwyn–Mayer Studios, Inc. v.

Grokster, Ltd., 545 U.S. 913 (2005), the Federal Circuit explained:

          The Grokster Court thus made clear that the purpose of the “substantial
          noninfringing use” exception of § 271(c) is to allow determination of instances
          where the intent to infringe may be presumed based on the distribution of a product
          that has an unlawful use. Id. at 932–33, 125 S. Ct. 2764. When a manufacturer
          includes in its product a component that can only infringe, the inference that
          infringement is intended is unavoidable. While selling a potentially infringing
          product where each component part thereof has a substantial lawful use may well
          be “equivocal,” id. at 932, 125 S. Ct. 2764, it is entirely appropriate to presume that
          one who sells a product containing a component that has no substantial
          noninfringing use in that product does so with the intent that the component will be
          used to infringe.

Ricoh Co. v. Quanta Computer Inc., 550 F.3d 1325, 1338 (Fed. Cir. 2008) (emphasis in original).

In other words, when a defendant has designed a product that does nothing other than infringe an

asserted patent, it is at least plausible to infer that the defendant knew of the asserted patent and

intended its products to perform in a manner that was infringing. See id.

   III.      Discussion

   1. Induced Infringement

             a. Intent to Induce

          HTC argues that Motiva has failed to adequately allege that Motiva intended to induce its

customers to use the products in an infringing manner. Specifically, HTC claims that Motiva’s

Complaint fails to state a claim because Motiva does not identify specific direct infringers by




                                                    12
name, and because Motiva does not specifically identify what “actual, specific steps” HTC took

to encourage infringement.

       HTC acknowledges that Motiva identifies “end-users” of the Accused Vive Products as

infringers. HTC further does not dispute that that Motiva includes allegations that HTC provides

(1) instruction manuals for using the Accused Vive Products in an infringing manner; (2) directions

to customers and end-users for using the Accused Vive Products in an infringing manner; and (3)

advertisements and promotional materials for infringing uses of the Accused Vive Products. HTC

argues that these allegations are insufficiently specific, and that Motiva must identify additional

detail about both the identity of the customers, and the nature of the inducing acts.

       The Court rejects such arguments. The Federal Circuit has expressly rejected the argument

that a plaintiff must specifically identify customers in the complaint in order to state a claim. In In

re Bill of Lading, the Federal Circuit explained:

       This court has upheld claims of indirect infringement premised on circumstantial
       evidence of direct infringement by unknown parties. . . . Given that a plaintiff's
       indirect infringement claims can succeed at trial absent direct evidence of a specific
       direct infringer, we cannot establish a pleading standard that requires something
       more. To state a claim for indirect infringement, therefore, a plaintiff need not
       identify a specific direct infringer if it pleads facts sufficient to allow an inference
       that at least one direct infringer exists.

681 F.3d at 1336 (emphasis in original). HTC does not challenge that Motiva has well-pleaded

allegations of direct infringement in the Complaint. (See Complaint at 15 ¶¶ 64–65) (alleging

specific facts in support of direct infringement). Accordingly, drawing all reasonable inferences

from the well-pleaded allegations of direct infringement, the Court finds that Motiva’s Complaint

“pleads fact[s] sufficient to allow an inference that at least one direct infringer exists.” See In re

Bill of Lading, 681 F.3d at 1336. Accordingly, the Court rejects HTC’s challenge to Motiva’s

Complaint on this basis.




                                                  13
       The Court also rejects HTC’s second argument that Motiva has not pled sufficiently

specific acts of inducement. HTC argues the Court should require—at the pleading stage—

identification of specific excerpts from instruction manuals identified in the Complaint; specific

instructions to customers; or specific content of advertisements in order to state a claim. The

requirements proposed by HTC are inconsistent with Twombly, which cautions courts not to

transform the plausibility standard into a probability standard. Twombly, 550 U.S. at 556. Twombly

simply requires enough facts to rise above the level of sheer speculation, such that there is “a

reasonable expectation that discovery will reveal evidence” supporting a claim for relief. Id.

       In this context, Twombly is met when a plaintiff identifies a specific class of information

that it expects discovery will reveal. James v. J2 Cloud Servs., LLC, 887 F.3d 1368, 1372 (Fed.

Cir. 2018) (“[O]n a motion to dismiss we presume that general allegations embrace those specific

facts that are necessary to support the claim.”2) (applying Fed. R. Civ. P. 12(b)(1)). In this case,

Motiva has identified at least three specific classes of information relevant to induced

infringement: (1) instruction manuals for using the Accused Vive Products; (2) communications

“directing customers and end-users” to use the Accused Vive Products in an infringing manner;

and (3) advertisements and promotional materials for uses of the Accused Vive Products in an

infringing manner.

       By identifying specific classes of information, Motiva makes a plausible showing that

discovery will reveal evidence—specifically, those three classes of evidence—in support of

Motiva’s inducement claims. Having alleged that those classes of evidence contain instructions on




2
  Though this principle is most frequently invoked in context of Article III standing, it is not unique
to standing, and instead flows from the requirement that the court “construe[] all factual disputes
in favor of the non-moving party” in a challenge made “at the pleading stage.” J2 Cloud Servs.,
887 F.3d at 1372.


                                                  14
how to infringe—allegations the Court must take as true—Motiva has gone beyond mere

speculation. Twombly, 550 U.S. at 555 (factual allegations suffice if they rise above “the

speculative level”). Indeed, the Court does not need to speculate about what evidence discovery

may reveal, because Motiva has identified precisely what it expects discovery will reveal: HTC’s

manuals, communications, and advertisements for the three specifically-identified Accused Vive

Products that induce “customers” as well as “end-users” to infringe five specifically-identified

asserted claims. (Complaint at 16 ¶ 68) (alleging induced infringement of “one or more claims of

the patents-in-suit, including, for example, Claim 28 of the ‘151 Patent, Claim 44 of the ‘483

Patent, Claim 32 of the ‘354 Patent, Claim 1 of the ‘325 Patent, and Claim 45 of the ‘659 Patent”).

       HTC’s “complaints concerning lack of detail ask for too much. There is no requirement for

[a patentee] to ‘prove its case at the pleading stage.’” Lifetime Indus., Inc. v. Trim-Lok, Inc., 869

F.3d 1372, 1379 (Fed. Cir. 2017) (alteration in original). Motiva need not identify what the

manuals specifically say, how the communications specifically instructed customers, which

customers were specifically instructed, or which advertisements HTC published. See id. To require

such granular information would “effectively require[] [Motiva] to prove, pre-discovery, the facts

necessary to win at trial.” Citizens for Responsibility & Ethics in Washington v. Trump, No. 18-

474, 2019 WL 4383205, at *6 (2d Cir. Sept. 13, 2019). That is not the law. Instead, Motiva need

only identify the class of information which it reasonably expects will be revealed through

discovery in support of its claims.

       HTC relies primarily on Core Wireless Licensing S.A.R.L. v. Apple Inc. to claim that more

detail is required. No. 6:14-CV-752-JRG-JDL, 2015 WL 4910427, at *4 (E.D. Tex. Aug. 14,

2015). HTC interprets Core Wireless to require specific excerpts from the instruction manuals

identified in the Complaint, or specific instructions contained therein, in order to state a claim.




                                                 15
HTC’s interpretation of Core Wireless is misplaced. Core Wireless itself recognized that “the

provision of instructions by an accused infringer may indicate specific intent to induce

infringement.” Id. However, Core Wireless dismissed the complaint for “failing to allege any facts

. . . even at a basic level,” that were specific to the defendant. Id. (emphasis added). That decision

did not, however, require the level of granularity proposed by HTC. It did not—and could not—

have required identification of specific customers, specific excerpts from the instruction manuals,

or specific instructions contained therein. See, e.g., In re Bill of Lading, 681 F.3d at 1336. HTC’s

interpretation of Core Wireless to the contrary is a misreading that would conflict with Federal

Circuit and Supreme Court precedent.

        “Determining whether a complaint states a plausible claim for relief will . . . be a context-

specific task that requires the reviewing court to draw on its judicial experience and common

sense.” Iqbal, 556 U.S. at 679. Common sense illustrates why the information disparity between

parties is relevant in deciding what level of detail should be required. For example, Motiva’s

allegation that HTC has been “directing customers and end-users” to use the Accused Vive

Products in an infringing manner will necessarily be informed by the discovery process.

(Complaint at 16 ¶ 68). Before discovery, it is plausible that only HTC would have access to its

individualized communications with customers and end-users. Without discovery of HTC’s

communications, Motiva could not reasonably identify specific communications, specific

instructions within those communications, or specific customers who received communication,

unless HTC deliberately made them publicly available.3




3
  Accordingly, HTC’s proposed approach would create a perverse incentive—it would reward
defendants who were secretive about infringing conduct, while punishing defendants who were
transparent about their conduct.


                                                 16
       By contrast, since the Court must accept that “the normal and customary use of the accused

products by Defendant’s customers would infringe” the Asserted Patents—an allegation that HTC

does not challenge as insufficient—then it is plausible that discovery into HTC’s customer support

communications will reveal evidence supporting Motiva’s inducement claim. (See id.).

Accordingly, the Court finds that Motiva has pled a sufficient factual predicate to allege that HTC

took active steps to induce infringement.

           b. Knowledge of the Patents

       HTC argues that Motiva has failed to adequately allege that HTC had knowledge of the

Asserted Patents. HTC also argues that Motiva’s factual allegations of willful blindness are

insufficiently specific and otherwise “unsupported” as an evidentiary matter.

       The Court finds that Motiva has adequately alleged knowledge in the form of willful

blindness. While Motiva does not allege actual knowledge for the pre-suit period,4 Motiva is not

required to do so. Warsaw Orthopedic, 824 F.3d at 1347 (recognizing that the Supreme Court has

repeatedly held that willful blindness can supply the requisite knowledge for indirect infringement)

(citing Global-Tech, 563 U.S. at 768; Commil, 135 S. Ct. at 1926). Thus, the Court turns to whether

Motiva’s allegation of willful blindness is well-pled.




4
  Motiva alleges actual knowledge of the Asserted Patents for the post-suit period of time, on the
basis that the Complaint provided HTC with knowledge of the Asserted Patents and infringement
allegations related thereto. See Script, 170 F. Supp. 3d at 937 (“[A] complaint provides sufficient
notice of the existence of the patent-in-suit to support a claim of indirect infringement as to conduct
following the filing of the initial complaint in the case.”); 35 U.S.C. § 287(a) (“In the event of
failure so to mark, no damages shall be recovered by the patentee in any action for infringement,
except on proof that the infringer was notified of the infringement and continued to infringe
thereafter, in which event damages may be recovered only for infringement occurring after such
notice. Filing of an action for infringement shall constitute such notice.”) (emphasis added).


                                                  17
       The Court concludes that Motiva has sufficiently alleged a factual basis for willful

blindness.5 The Complaint includes two factual allegations addressed to willful blindness, each of

which is independently sufficient to satisfy the plausibility standard under Twombly.

       First, Motiva alleges a specific policy which gives rise to willful blindness. Namely,

Motiva alleges that HTC “has a policy or practice of not reviewing the patents of others.”

(Complaint at 18 ¶ 72). Creating a policy prohibiting review of patents is a specific kind of

“deliberate action[] to avoid learning” of potential infringement. See Global-Tech, 563 U.S. at 768.

At the pleadings stage, the Court must accept as true Motiva’s allegation that HTC has such a

policy. Wooten, 788 F.3d at 498. (“The factual allegations in the complaint need only ‘be enough

to raise a right to relief above the speculative level, on the assumption that all the allegations in

the complaint are true (even if doubtful in fact).’” (quoting Twombly, 550 U.S. at 555)).

Accordingly, Motiva’s allegation raises “a reasonable expectation that discovery will reveal

evidence” of the nature, scope, and wording of that policy, in support of Motiva’s claims of willful

blindness. Id. However, that level of granularity is not required at the pleading stage. Twombly,

550 U.S. at 556. Twombly requires, in the context of willful blindness, no more than an allegation

that a specific, willfully-blind policy exists. See Wooten, 788 F.3d at 498; Twombly, 550 U.S. at

555. Since Motiva has alleged that HTC has such a specific policy—a policy prohibiting review

of patents—Motiva has plausibly alleged that HTC was willfully blind.




5
   The Court summarily rejects HTC’s argument that the allegations in the Complaint are
“unsupported” as an evidentiary matter. It is black letter law that a court evaluating a motion to
dismiss under Rule 12(b)(6) must “accept all well-pleaded facts in the complaint as true and view
the facts in the light most favorable to the plaintiff.” O’Daniel, 922 F.3d at 304. A motion to
dismiss is not a license “to look behind [a complaint’s] allegations and independently assess the
likelihood that the plaintiff will be able to prove them at trial.” Huggins Realty, 634 F.3d at 803
n.44. Accordingly, the Court rejects HTC’s evidentiary challenge.


                                                 18
       Second, Motiva alleges the HTC performed specific acts to implement and enforce its

policy of willful blindness. Specifically, Motiva alleges that HTC executed its policy prohibiting

review of patents by “instructing its employees to not review the patents of others.” (Complaint at

18 ¶ 72). Similar to the allegations related to the existence of HTC’s policy, these allegations

plausibly suggest that additional discovery will reveal evidence in support of Motiva’s claim.

Twombly, 550 U.S. at 556. Motiva’s allegations plausibly suggest that discovery will reveal what

instructions were given by HTC, to whom they were given, and whether HTC’s employees

complied. Id. at 556. Accordingly, Motiva has adequately alleged willful blindness on this factual

basis as well.

       In sum, the Court concludes that the requirements of Twombly are met when a plaintiff

identifies the existence of a specific policy of willful blindness or specific acts of willfully blind

conduct. Either factual allegation—the existence of the policy or its implementation in the form

of specific acts of willfully blind conduct—is sufficient to state a claim at the pleading stage. Taken

together, the combination of allegations more than suffices to “‘to cross the federal court’s

threshold.’” Script, 170 F. Supp. 3d at 935 (quoting Skinner, 562 U.S. at 530).

   2. Contributory Infringement

           a. Knowledge

       HTC’s arguments for the knowledge element of contributory infringement mirror its

arguments for the knowledge element of induced infringement. For the same reasons described

above, the Court finds that Motiva has adequately pled the knowledge element of contributory

infringement.

       The Federal Circuit’s decision in Ricoh Co. v. Quanta Computer Inc. supports this holding.

See 550 F.3d at 1338. Ricoh suggests that a well-pled allegation addressed to the lack of substantial




                                                  19
noninfringing uses is sufficient to satisfy the knowledge element of contributory infringement.

Ricoh explain that “[w]hen a manufacturer includes in its product a component that can only

infringe, the inference that infringement is intended is unavoidable.” Id. (latter emphasis added).

Accordingly, “it is entirely appropriate to presume that one who sells a product containing a

component that has no substantial noninfringing use in that product does so with the intent that

the component will be used to infringe.” Id. (citing Grokster, 545 U.S. at 932) (emphasis in

original). An inference that is “unavoidable” for purposes of a motion for summary judgment is

also “plausible” for purposes of a motion to dismiss. See id. at 1327 (vacating order granting

summary judgment of noninfringement with respect to induced infringement).

       For purposes of a motion to dismiss under 12(b)(6), a well-pled allegation that an accused

product (or its component) has “no substantial noninfringing uses” is independently sufficient to

plead the knowledge element of contributory infringement. See id. at 1338. Since the Court finds

that Motiva has adequately pled that the Accused Vive Products include a component that has no

substantial noninfringing uses, see infra Section III.2.b, the Court concludes that Motiva has

adequately pled the knowledge element of contributory infringement.

           b. Substantial Noninfringing Uses

       HTC argues that Motiva has failed to adequately identify a product or component with no

substantial noninfringing uses. HTC states that the Complaint “does not even refer to any particular

accused product.” (Case No. 9:18-cv-179, Dkt. No. 18 at 11). HTC also suggests that it was

improper for Motiva to identify the accused component by, in its view, “simply parrot[ing] the

language of a single claim limitation from among the five asserted patents.” Id. HTC relies on this

Court’s decision in Core Wireless to suggest that more granularity is required. Id. (citing Core

Wireless, 2015 WL 5000397, at *5).




                                                20
        Having considered HTC’s arguments, the Court finds that Motiva has adequately alleged

that the Accused Vive Products contain a software component with no substantial noninfringing

uses. Specifically, the Complaint identifies the relevant accused software component as “a

processing system that receives wireless signals from a remote communication device and

determines movement information for the remote communication device that is used in a manner

that infringes the Asserted Patents” without substantial noninfringing uses. (Complaint at 17 ¶ 70).

        The Court is not persuaded by either of HTC’s arguments. With respect to HTC’s first

argument, HTC is factually mistaken—as Motiva points out in its response to the Motion to

Dismiss, the Complaint does specifically refer to the three Accused Vive Products. (Id. (“The

accused products have special features that are specially designed to be used in an infringing way

and that have no substantial uses other than ones that infringe the Asserted Patents . . . .”)); (id. at

3 ¶ 10 (defining the accused products as the “Vive, Vive Pro, and Vive BE Virtual Reality System

(including, for example, the Controller(s), ‘Lighthouse’ Base Stations, Wireless Adapter, and/or

Tracker(s) with accompanying peripherals)”)). The Court notes that HTC has dropped this

argument in its reply brief.

        With respect to the second argument, HTC does not dispute that software systems may be

the relevant component for contributory infringement. Nor could it. See Microsoft Corp., 550 U.S.

at 447–48 (recognizing software systems as a component); Lucent Techs., 580 F.3d at 1320 (same).

Nor is it anomalous that the specific noninfringing use identified by Motiva is mirrored in the

claims of the Asserted Patents. It would make no sense to identify an infringing use that was not

reflected in the claims of the Asserted Patents. This is particularly true of software components,

which are frequently described by reference to their functionality—e.g., a date-picker tool, see

Lucent Techs., 580 F.3d at 1320—especially prior to source code and document review in




                                                  21
discovery. To identify precisely which source code component performs precisely the infringing

function is something that discovery will reveal, but it is unrealistic to require such at the pleading

stage. Twombly, 550 U.S. at 556. “Common sense” confirms that Motiva cannot be required to

identify, pre-discovery, what specific source code performs the pertinent accused functionality.

Iqbal, 556 U.S. at 679. In the context of contributory infringement, the Court holds an accused

software component may be identified by its functionality without needing to identify specific

source code or other additional detail.6

       Finally, HTC’s reliance upon Core Wireless is inapposite. Core Wireless did not require

the level of granularity proposed by HTC; instead, it was based on a total failure of factual

description in the complaint. For example, the court explained that “Core Wireless does not

identify the general functionality of the respective patents” or “the hardware and/or software

components it accuses,” such that the court could not find adequate factual support in the

complaint. Core Wireless, 2015 WL 5000397, at *5. By contrast, in this case, Motiva has identified

a specific software system as a component, and the role that software system plays in the Accused

Vive Products.

       Accordingly, the Court finds that Motiva has adequately pled the existence of a software

component with no substantial noninfringing uses.




6
  Having plausibly alleged that HTC’s products have a software component that maps upon a claim
limitation, the Court finds that Motiva has also alleged a lack of substantial noninfringing uses.
See Lormand, 565 F.3d at 267 (citing Twombly, 550 U.S. at 556). At this stage, Motiva’s allegation
that the pertinent software does not perform other functions is enough. See Twombly, 550 U.S. at
556. More detail cannot reasonably be required at the pleading stage for a software component,
because such detail is likely only to be revealed via discovery. See Iqbal, 556 U.S. at 679.
Requiring Motiva to prove that HTC’s software component only has a single use—instead of
simply alleging as much—would “effectively require[] [Motiva] to prove, pre-discovery, the facts
necessary to win at trial.” Citizens for Responsibility & Ethics in Washington, 2019 WL 4383205,
at *6.


                                                  22
   3. Willful Infringement

       HTC argues that Motiva failed to plead a sufficient factual predicate to state a claim for

willful infringement. HTC argues that even a well-pled allegation of willful blindness is

insufficient to state a claim for willful infringement. The Court disagrees, and finds that a well-

pled claim for willful blindness is sufficient to state a claim for willful infringement. There are at

least three reasons which support such a holding.

       First, Global-Tech held that willful blindness is a substitute for actual knowledge for

purposes of the infringement analysis. Global-Tech rested upon two “traditional rationale[s]” for

recognizing willful blindness in the context of inducement: a knowledge-based rationale and a

culpability-based rationale. Global-Tech, 563 U.S. at 766. With respect to the knowledge-based

rationale, Global-Tech explained that “persons who know enough to blind themselves to direct

proof of critical facts in effect have actual knowledge of those facts.” Id. (emphasis added). With

respect to the culpability-based rationale, Global-Tech explained that “defendants who behave in

this manner are just as culpable as those who have actual knowledge.” Id.; see also id. (“‘[U]p to

the present day, no real doubt has been cast on the proposition that [willful blindness] is as

culpable as actual knowledge’” (quoting J.J. Edwards, The Criminal Degrees of Knowledge, 17

Mod. L. Rev. 294, 302 (1954)) (latter alteration in original) (emphasis added).

       For both of these reasons, Global-Tech held that willful blindness is a substitute for actual

knowledge in context of infringement. Recognizing the equivalence between actual knowledge

and willful blindness makes clear why alleging willful blindness is sufficient in this case—if

Motiva had alleged actual knowledge, it would indisputably state a claim for willful infringement.

Since the Supreme Court has explained that willful blindness is a substitute for actual knowledge

in the context of infringement, it follows that willful blindness is also a substitute for actual




                                                 23
knowledge with respect to willful infringement. See id. at 769. (“Under this formulation, a

willfully blind defendant is one who takes deliberate actions to avoid confirming a high probability

of wrongdoing and who can almost be said to have actually known the critical facts.”).

       A contrary holding would produce inconsistent results such that the same infringing act

performed by the same defendant could be both willful (sufficient to be willfully blind to

infringement) and not-willful (insufficient to willfully infringe). The Court declines to create such

an inconsistency.

       Second, the culpability rationale underlying Global-Tech also supports treating an

allegation of willful blindness as sufficient to allege willful infringement. Global-Tech repeatedly

noted that willful blindness involves serious culpable conduct. Id. at 765–66. In fact, acting with

willful blindness is “just as culpable as . . . actual knowledge.” Id. at 766. Consistent with its

rationale, the high standard for willful blindness set out by Global-Tech requires substantial

culpable behavior. The Supreme Court made clear that qualifying culpable conduct “surpasses

recklessness and negligence,” which do not suffice to state a claim for willful blindness. Id. at 769.

Instead, the Court’s test had “two basic requirements: (1) The defendant must subjectively believe

that there is a high probability that a fact exists and (2) the defendant must take deliberate actions

to avoid learning of that fact. We think these requirements give willful blindness an appropriately

limited scope . . . .” Id. Thus, conduct which suffices to state a claim for willful blindness

inherently—or at least, plausibly—requires culpable conduct.

       Third, Halo’s description of subjective willfulness suggests that willful blindness is

sufficient to state a claim for willful infringement. Halo described subjective willfulness as

“‘knowing or having reason to know of facts which would lead a reasonable [defendant] to

realize’” that its conduct is “unreasonably risky.” Halo Elecs., Inc. v. Pulse Elecs., Inc., 136 S. Ct.




                                                  24
1923, 1933 (2016). Halo also recognized that “reckless” conduct—that is, conduct that is reckless

to the risk of infringement—may give rise to willful infringement. Id. at 1932. By definition,

willful avoidance requires more than mere recklessness—and Halo holds that recklessness alone

is enough to show willful infringement. Similarly, Halo described “[t]he sort of conduct” justifying

a finding of willful infringement as “willful, wanton, malicious, bad-faith, deliberate, consciously

wrongful, flagrant, or—indeed—characteristic of a pirate.” Id. These descriptions have a common

thread that runs through them: culpability.

       The Supreme Court made clear that willful blindness is culpable conduct of the same tenor

as the foregoing list. The Supreme Court’s two-part test for willful infringement essentially

parallels language from Halo: it requires a “conscious” belief on the defendant’s behalf, compare

Global-Tech, 563 U.S. at 769 (“defendant must subjectively believe”), with Halo, 136 S. Ct. at

1933 (defendant is “conscious”), as well as a “deliberate” act to effectuate that belief, compare

Global-Tech, 563 U.S. at 769 (“defendant must take deliberate actions”), with Halo, 136 S. Ct. at

1933 (defendant’s conduct must be “deliberate”). Put simply, willful blindness is an allegation that

the defendant should have known of the plaintiff’s patents, and took deliberately wrongful steps

to ignore them. Cf. Halo, 136 S. Ct. at 1933 (defendant’s conduct was willful when it acted

“‘knowing or having reason to know of facts which would lead a reasonable [defendant] to

realize’” that its conduct was “unreasonably risky”). This is just the type of allegation that Halo

suggests should suffice. Accordingly, Halo’s description of willfulness instructs that a well-pled

claim of willful blindness is sufficient to state a claim for willful infringement.

       HTC’s primary argument against treating an allegation of willful blindness as sufficient is

that willful blindness does not involve intentional, affirmative conduct as required by Halo. This

argument is misplaced. The second prong of Global-Tech’s willful blindness test requires a




                                                  25
defendant to engage in intentional, affirmative conduct to blind itself. Global-Tech, 563 U.S. at

769. For example, in this case, Motiva alleges that HTC engaged in affirmative conduct by creating

a willfully blind policy, and then took additional affirmative steps to police its employees in

complying with such policy. Both the act of creating a policy and acts of implementation constitute

intentional, affirmative conduct within the ambit contemplated by Halo. Since allegations of

affirmative conduct are required to state a claim for willful blindness under the second prong of

Global-Tech, well-pled allegations of willful blindness generally entail allegations of affirmative

conduct. Thus, a well-pled claim for willful blindness embodies an allegation of affirmative

conduct. HTC’s argument to the contrary is incorrect.

         In short, both the holding and the twin rationales of Global-Tech suggest that well-pled

allegations of willful blindness suffice to state a claim for willful infringement. The alternative

would create a legal quagmire where a defendant’s infringing conduct could simultaneously be

willful (induced infringement) and not-willful (willful infringement). By contrast, the factual

requirements for and culpable nature of willful blindness are squarely consistent with Halo’s

articulation of subjective willfulness. As a result, this Court finds that a well-pled allegation of

willful blindness is sufficient to state a claim for willful infringement. Since Motiva has included

well-pled allegations of willful blindness, the Court finds it has also stated a claim for willful

infringement.

   IV.      Bad Faith Allegations

         The Court now briefly addresses HTC’s conduct in prosecuting this Motion to Dismiss. In

its briefing, HTC alleges that Motiva’s indirect and willful infringement claims are made in

subjective bad faith. (Case No. 9:18-cv-179, Dkt. No. 18 at 7 n.3). HTC went as far as threatening

to file a Rule 11 motion based on its apparent perception that Motiva had no good-faith basis for




                                                26
alleging willful and indirect infringement. (Case No. 9:18-cv-180, Dkt. No. 27 at 3) (“HTC has

even gone so far as to send a letter to Motiva accusing it of violating Rule 11 (although only after

filing this motion and without attaching a Rule 11 motion as required by the rules).”); (Case No.

9:18-cv-180, Dkt. No. 27-2 (attaching the Rule 11 Threat Letter from HTC’s counsel)); Fed. R.

Civ. P. 11(c)(2). In HTC’s view, Motiva has no good-faith basis to oppose the present Motion to

Dismiss.

       As an initial matter, Motiva’s opposition has a good-faith basis. Motiva’s Complaint states

a claim for both willful and indirect infringement. By contrast, the positions taken by HTC in its

Motion to Dismiss are inconsistent with or unsupported by existing precedent. In a case like this,

a Rule 11 threat is not appropriate.

       “[A] Rule 11 violation is a serious thing, and an accusation of such wrongdoing is equally

serious.” Intellectual Ventures II LLC v. Fedex Corp., Case No. 2:16-cv-980-JRG, Dkt. No. 599,

at 12 (E.D. Tex. Mar. 28, 2019) (quoting Draper & Kramer, Inc. v. Baskin-Robbins, Inc., 690 F.

Supp. 728, 732 (N.D. Ill. 1988)). Unsupported threats to pursue Rule 11 sanctions obstruct the

truth-seeking process, build acrimony between the parties, and frequently waste judicial resources.

In the analogous context of inequitable conduct, the Federal Circuit harshly criticized “the habit

of charging” personal misconduct as “an absolute plague,” noting that some “lawyers seem to feel

compelled to make the charge against other reputable lawyers on the slenderest grounds.”

Therasense, Inc. v. Becton, Dickinson & Co., 649 F.3d 1276, 1289 (Fed. Cir. 2011) (citing

Christian Mammen, Controlling the “Plague”: Reforming the Doctrine of Inequitable Conduct,

24 Berkeley Tech. L.J. 1329, 1358 (2009); Burlington Indus., Inc. v. Dayco Corp., 849 F.2d 1418,

1422 (Fed. Cir. 1988)). Increased acrimony also has the tendency to increase the expenditure of

judicial resources by obstructing compromises that might have been within the reach of more




                                                27
collegial counsel. There is also a direct and significant expenditure of judicial resources when the

Court must address issues relating to the propriety of sanctions—or the threat of sanctions—under

Rule 11.

        In short, Rule 11 serves a valuable purpose and should be applied in cases where

misconduct warrants it. This is not such a case. Conversely, unsupported threats of sanctions are

the kind of conduct that courts should properly consider when evaluating whether attorneys’ fees

should be awarded pursuant to 35 U.S.C. § 285. See, e.g., Octane Fitness, LLC v. ICON Health &

Fitness, Inc., 572 U.S. 545, 555 (2014) (recognizing § 285 fees may be appropriate for “litigation

misconduct”); cf. Fedex Corp., Case No. 2:16-cv-980-JRG, Dkt. No. 599 at 11–13 (declining to

award § 285 fees to a prevailing defendant because of the defendant’s litigation misconduct,

including a baseless threat of Rule 11 sanctions, because “[l]ike equity, [one] who seeks attorneys’

fees under § 285 must have clean hands”); accord 35 U.S.C. § 285 (requiring district courts to

determine whether an award of attorneys’ fees is “reasonable”). Any party who wields the sword

of Rule 11 sanctions without a clear basis should remember that such sword can cut both ways.

   V.      Conclusion

        Motiva has alleged a sufficient factual basis for willful infringement, contributory

infringement, and induced infringement. Motiva adequately alleges the knowledge elements of

indirect infringement by alleging a specific policy of willful blindness implemented via specific

actions by HTC. Similarly, Motiva adequately alleges intent to induce infringement by identifying

HTC’s manuals, communications, and advertisements for the three specifically-identified Accused

Vive Products as factual predicate for inducement. Further, Motiva adequately alleges that HTC’s

products contain a component with no substantial noninfringing uses by identifying a specific

software system embodied in the Accused Vive Products. Finally, Motiva adequately alleges




                                                28
willful infringement on the basis of its willful blindness claims. Accordingly, HTC’s Motion to

Dismiss Plaintiff’s Original Complaint Under Rule 12(b)(6) (Dkt. No. 18) is hereby DENIED.

   So ORDERED and SIGNED this 27th day of September, 2019.




                                                    ____________________________________
                                                    RODNEY GILSTRAP
                                                    UNITED STATES DISTRICT JUDGE




                                              29
